Citation Nr: 1136560	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-07 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2008.  In November 2010, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  The appeal was previously remanded in February 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a back disorder as a result of service-connected left femur fracture residuals.  Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  

In the February 2011 Board remand, the RO/AMC was directed to obtain an opinion as to whether it was at least as likely as not the Veteran had a back disorder which was caused or aggravated by his service-connected residuals of a left femur fracture.  An examination was obtained, but failed to provide the requested opinion.  Remand instructions of the Board are neither optional nor discretionary, and compliance is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the examiner concluded that "[i]t would be only with resort to mere speculation to opine whether or not the Veteran's current claimed back condition [diagnoses omitted] is caused or aggravated to any degree by his left femur condition."  

A conclusion that a diagnosis or etiology opinion is not possible "without resort to speculation" must be supported by evidence.  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence; the Board should ensure any such finding was well supported by the facts and data and reflects that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

A rationale was provided in this case, but did not support the conclusion that an opinion would be "mere speculation."  Instead, the rationale discussed the lack of evidence or findings to support the claim, and included the following:  "Therefore, there is no current objective evidence that any of the Veteran's current spine conditions are caused or aggravated to any degree by his SC left femur condition."  Rather than explaining why an etiology opinion would be speculative, this rationale appears to support a negative nexus opinion.  Moreover, it should be emphasized that the degree of certainty required for an opinion in this case is whether it is "at least as likely as not," which means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In other words, the evidence for and against the conclusion is "too close to call."  Ortiz.   

Additionally, in reviewing the file, the Board observes that there are inconsistent medical findings concerning leg length discrepancy.  The crux of the Veteran's argument is that due to his service-connected femur fracture, he has a leg length discrepancy, which has caused a back condition.  He fractured his left femur in service, in July 1983, and a VA examination in April 1985 found that the left leg was one-half inch shorter than the right leg, and service connection was granted for "residual, fracture left femur with one-half inch shortening."  However, the VA examination in November 2008 found the Veteran's left leg to be one-half centimeter longer than the right leg.  Moreover, although his private doctor stated that the Veteran had compensatory scoliosis, VA X-rays have not shown scoliosis.

In view of these factors, the Veteran must be provided with an examination which redresses these deficiencies.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine whether it is at least as likely as not that he has a chronic back disorder which is causally related to military service, or was caused or aggravated (made permanently worse) by his service-connected left femur fracture residuals.  The diagnoses for all current back conditions should be provided, and it should be specifically noted whether the Veteran has scoliosis.  In addition, the examination must include measurement of the legs, and a statement (including any reconciliation of conflicting findings) of any leg length discrepancy.  The claims folder must be made available to the examiner for review.  

It setting forth the ultimate conclusion, it would be helpful if the examiner would use the following language in his or her opinion: "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The complete rationale for all opinions expressed must be provided.  

If the examiner believes that he or she cannot provide the requested opinion without resort to speculation, an explanation must be provided as to why such an opinion would be speculative, particularly addressing why it is speculative rather than "too close to call."  In this event, the examiner should indicate whether the limits of medical knowledge had been exhausted or, instead, for example, whether further information could be procured to assist in making this determination (e.g., additional records and/or diagnostic studies) or other data.

2.  After assuring that the examination is adequate, and there is no other notice and development action required by law, the RO/AMC should review the claim on appeal.  If any claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

